Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/267,450 in view of U.S. Patent No. 5,856,014 to Imashiro et al. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim an aqueous polyurethane dispersion comprising at least 1 to 5% by weight of a polycarbodiimide dispersion.  The copending claims are more specific to the type of polyester polyol, the solubilizing component, and polyisocyanate.
The copending claims do not require a surfactant.  However, the use of surfactants in aqueous coating compositions comprising polyurethane dispersions and carbodiimides (Abstract) was known at the time of filing as supported by Imashiro.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to add surfactants as taught in Imashiro to the copending claimed invention in order to efficiently emulsify the carbodiimide compound into the aqueous dispersion (4:9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0244228 to Blum et al. in view of U.S. Patent No. 5,856,014 to Imashiro et al.
As to claims 1, 3-4, 6, 11, 14, 16-17, 19, and 24, Blum discloses an aqueous polyurethane dispersion comprising a polyester polyurethane dispersion comprising a polyester polyol consisting of 1,4-butanediol and adipic acid or 1,6-hexanediol, neopentyl glycol, and adipic acid, or 1,6-hexanediol and phthalic acid (0130-0134), a polyisocyanate component, 0.25 to 4% by weight of diamine chain extenders (0060-0062), a solubilizing component comprising N-(2-aminoethyl)-2-aminoethanesulfonic acid (Examples), water, and surfactants (wetting agents, plasticizers, flow control agents (0086), catalysts, and from 1 to 12 wt% of polycarbodiimide dispersion crosslinkers (0093-0096).
Blum does not use the wetting agents in the examples.  However, the use of surfactants in aqueous coating compositions comprising polyurethane dispersions and carbodiimides (Abstract) was known at the time of filing as supported by Imashiro.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to add surfactants 
As to claims 2 and 15, Blum discloses polyester polyols with molecular weights that range from 1000-2300 (0130-0134) or 62 to 4,000 g/mol (0036).
As to claims 5 and 18, Blum discloses preferred diamine chain extenders that include hydrazine hydrate (0059).
As to claims 7 and 20, Blum discloses sodium N-(2-aminoethyl)-2-aminoethanesulfonic acid as the solubilizing component (0029, Examples).
As to claims 8 and 21, Blum discloses an emulsifier additive is used in amounts of 1-5% by weight (See Examples).  Accordingly, it would have been obvious to a person of ordinary skill in the art to the additional additives that include surfactants within the claimed amount in order to efficiently emulsify the carbodiimide without adversely affecting the desired physical properties. 
As to claims 9 and 22, Blum in view of Imashiro teach suitable surfactants such as nonionic (no carboxyl groups) nonylphenyl surfactants (4:9-11).
As to claims 10 and 23, Blum discloses preferred carbodiimides based on 4,4-dicyclohexylmethane (0098-0100, Examples).
As to claims 12-13 and 25-26, with regards to the resistance to degradation, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients within the claimed amounts including the presence of the carbodiimide component.  Therefore, the claimed effects and physical properties, i.e. resistance to degradation would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.  It does not appear from the specification that the addition of the surfactant influences the degradation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763